Plaintiff filed a most earnest and exhaustive petition for rehearing, which petition was granted. Therein it is claimed the court did not dispose of any issue which might arise under the alleged prior knowledge of the defendant, the principal, as to the accounts, habits, and conduct of its agent; the issue of alleged ratification of the employee's actions; the liability of the owner of the car for the wanton conduct of its agent with reference to a guest; the right to recover under different theories; and the nature of the agency of Gannon. She also asks that the court make a pronouncement with reference to the costs upon this appeal.
Many of the so-called issues raised by the plaintiff on this petition for rehearing and so carefully and industriously reviewed by her counsel disappear when we take the case as it actually exists.
In our decision we hold that there was sufficient evidence to justify the theory that Gannon was the general agent of the defendant company even though there was an absence of testimony to show any scope of authority outside of the scope as defined by the statute. Assuming, therefore, that Gannon was the general agent of the defendant, it is *Page 597 
very clear from the complaint, the process of examination of witnesses, and the other indicia supplied by the trial, the fundamental idea of the plaintiff in this case was that plaintiff was riding with Gannon as a guest of the defendant and that she was entitled to recover under the "Guest Statute." It is clear the complaint was drafted on this theory and it was the sole theory at that time. It was not until the case came on for trial there was injected into the pleadings any suggestion of agency on the part of the plaintiff caused by an employment of her made by the defendant's agent. Plaintiff argues strenuously that there is ample evidence to justify a verdict on the theory that the plaintiff was in fact an employee of the defendant through the action of its general agent, and that in such case the employer, knowing the habits and the conduct of Gannon and aware of the fact "that he was using automobiles in the company's business" and that he had a wide range of authority, "was grossly guilty at all times of gross negligence in permitting him to continue to represent it with possession of such broad authority as he possessed." If this be a correct interpretation of the effect of the amendment, then we have a second theory in the case, the theory of employment.
Plaintiff also urges that defendant knew its agent had become incompetent; that he was drinking too much; that he had a great capacity to do wrong; that he had become dangerous; that when this knowledge was acquired it became its duty to immediately discharge him, and not having done so, "any torts he committed in the course of his employment after that knowledge became the risk of his employers."
The complaint charges that the plaintiff was "lawfully riding as a guest and passenger in the said automobile at the invitation and request of the said defendants, by their said agent and employee; . . . and for the benefit of said defendants," by their agent and employee who operated the automobile in a grossly negligent manner; that "the plaintiff while riding as a guest in the said automobile aforesaid exercised due care for her own safety; . . . and the plaintiff's said injuries were sustained solely by and through, and proximately resulted from the gross negligence, intoxication, and wilful misconduct of the defendants herein, by their said agent, servant, and employee, as aforesaid."
The complaint nowhere alleges that the defendant authorized its *Page 598 
agent to extend the courtesy of transportation to a guest, or knew that he was doing so; nor does it set forth any fact which shows that the defendant knew its agent was in the habit of becoming intoxicated, was in the habit of being grossly negligent, etc. Nor is there anything to show knowledge of any wanton act on his part. It is true the complaint says in various places that the defendants, by their agent, were grossly negligent, and that her injuries came from the gross negligence of the defendants "by their said agent, servant and employee." The introduction of the suggestion of the status of the plaintiff as an employee does not alter or in any way affect the allegations with reference to her as a guest.
Large portions of the petition and briefs thereon are devoted to attack on the doctrine that an agent as such has no authority to transport a guest so as to bind his principal for his torts toward the guest, and respondent urges that if this rule obtains,
"It might well be to inquire further and to ask under what circumstances a corporation could be held liable for injuries to a guest.
.   .   .   .   .   .   .   .   .   .   .   .   .   .
"It follows, . . . that if the court reasons that such a general agent does not have authority to transport guests, as was the practice that was established in this case, then no superior officer could give him authority."
No decision of this court goes to the extent of saying a principal never could be held liable for injuries to its guest. No such question is involved here. Neither is the question of ratification, for ratification is not pleaded.
In our decision we hold that an agent has no implied authority as such to invite a guest to ride in a motor vehicle in his charge so as to bind his principal. Something more than the general statutory authority of a general agent must be shown in this respect; and under the evidence in this case the plaintiff cannot recover on the theory that she was the guest of the defendant. We have left open the question of whether she could recover as an employee and have indicated the possibility of the plaintiff being able to supplement the proof of the statutory general agency of Gannon with proof showing that as the actual agent he had authority to employ.
As a matter of fact, the case was submitted to the jury almost *Page 599 
entirely under the theory of a guest, and it could well be held the jury determined she was a guest and as a guest was entitled to recover from the plaintiff. Indeed, the whole trend of the case points strongly in that direction.
A general agent, merely from agency, has no authority to invite a guest to ride so as to bind his employer for his torts, and if the plaintiff is to recover on that phase of the case, then she must show he had authority to invite guests to ride with him, and if the amendment injected the theory of employee, then clearly it is the rule "that, where an issue is raised by the pleadings and no testimony is adduced concerning it which would support a verdict in favor of the party having the burden of proof, it is error to submit such issue to the jury. Where such an issue has been submitted along with other issues that are within the evidence and a general verdict rendered, it being impossible to say in the absence of a special finding upon what issue the jury based its verdict, the judgment cannot stand and a new trial must be ordered. McLeod v. Simon, 51 N.D. 533, 200 N.W. 790; 38 Cyc. 1612, 1623, 1624." Black v. Smith, 58 N.D. 109, 125,224 N.W. 915, 922. See also School Dist. v. Shinn, 64 N.D. 20, 30,250 N.W. 23, 27.
Respondent argues:
"It is perhaps true that the strict guest theory is inconsistent with the theory that Mrs. Bentley may have been in the capacity of a sort of employee or was doing something in the furtherance of the employer's business. It is true also that the court instructed only on the guest theory, although an instruction was requested on the other theory as the record shows.
"However, this is true — we believe that we have shown from the foregoing that the plaintiff is entitled to recover under the guest theory if she is deemed a guest."
In the charge to the jury the court dwells specifically upon the guest theory. The court, in summing up the pleadings, shows that the plaintiff claimed that Gannon was the agent of the defendant engaged in the transacting of the business of the defendant, was then and there in the course and scope of his employment; that the plaintiff was lawfully riding as a guest and passenger at the invitation and request of the defendants by their said agent and employee; that their employee at that time was operating the car for the benefit of the defendants and *Page 600 
while this was the situation she was injured. This is certainly a statement solely with reference to the "guest" theory. The refusal of the court to give a requested instruction on any other theory is not involved here for it is not one of the specifications of error.
The specifications of error, among other things, claim a failure of proof to show any gross or ordinary negligence on the part of the defendant in this case; that no negligence on the part of the defendant is shown to have caused any injury: "The evidence shows conclusively that the plaintiff was riding as a guest of L.P. Gannon at the time the accident involved in the action in which the plaintiff claims to have sustained injuries occurred, upon the invitation of the said Gannon and not upon the invitation of the defendant . . .;" further, that "the evidence wholly fails to show any authority on the part of L.P. Gannon to extend an invitation to the plaintiff on behalf of the defendant . . . to ride as a guest either of the said L.P. Gannon or the defendant . . . or to carry the plaintiff as a guest either of said L.P. Gannon or of said Oldetyme Distillers, Inc."
These specifications of error are correct. The defendant may have known that Gannon was a drinking man and in the habit of drinking while engaged in the defendant's business. Unless, however, authority on the part of the agent to convey a person as a guest of the defendant is shown, it is immaterial whether he was drunk or sober. His condition would have some bearing upon his negligence; but it does not supply the lack of proof to show authority of an agent to bind the principal for his torts to his own guest.
Appellant urges that as a matter of fact there are no two theories in this case, that there is only one and that is whether the plaintiff may recover from the defendant under the "Guest Statute." We believe the plaintiff is entitled to a more liberal interpretation so that whatever rights she may be able to show she has against the defendant may be determined. On the theory of a possibility to supplement the testimony regarding the powers of the defendant's agent, we ordered a new trial rather than having judgment entered for the defendant. This is in accordance with the elements of justice.
It being impossible to say under what theory the jury gave the plaintiff a judgment, and in the light of the rule set forth in the Black Case *Page 601 
cited and in the cases set forth in the main opinion, the verdict cannot stand.
This court, in permitting a new trial on the theory that it was possible for the plaintiff to show that as an employee she might have a cause of action against the defendant is, we believe, in the interests of justice toward the respondent. She was injured, and if she has a cause of action against the defendant she is entitled to an opportunity to present it. The decision in this case does not prevent her, on a new trial, from showing that even as a guest she was in fact a guest of the defendant; that the defendant knew at that time the total unreliability of Gannon (if this can be shown); and that the defendant, by its actions, placed itself in such position that it was liable to the plaintiff for wanton conduct. She has not done so in this case as presented here. On this feature alone the defendant would be entitled to a dismissal of the action; hence, the granting of the new trial rather than the dismissal of the action is in favor of the plaintiff herself. She has an opportunity to present evidence on either theory.
The plea as to the costs on this appeal deserves consideration. Plaintiff says: "We submit that, in view of the fact that this case is sent back principally because of the failure of the District Court to submit the case on the issue of whether or not the plaintiff was a person other than a guest (when a request for such instruction was in fact made by the plaintiff), it is an error that should not properly be charged to the respondent. Should the court adhere to its former opinion and return the case for a new trial, we believe that the costs in this appeal should abide the final outcome of the case."
Under the facts and circumstances of this case we agree with this theory, and, therefore, the costs on this appeal will abide the final outcome of the new trial.
The decision on this appeal, as heretofore entered, will stand.
NUESSLE, Ch. J., and MORRIS and CHRISTIANSON, JJ., and ENGLERT, Dist. J., concur. *Page 602